Citation Nr: 0209499	
Decision Date: 08/08/02    Archive Date: 08/21/02

DOCKET NO.  95-19 407	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a back disorder.

2.  Entitlement to service connection for a gastrointestinal 
disorder.

3.  Entitlement to service connection for headaches.



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel


INTRODUCTION

The veteran served on active duty from November 1967 to 
October 1969.

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a March 1995 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, 
North Carolina.  In a June 1999 decision, the Board denied 
the veteran's claims of entitlement to service connection for 
a back disorder, gastrointestinal disorder and headaches.  
The veteran appealed the denial of this claim to the United 
States Court of Appeal for Veterans Claims (Court).  In a 
March 2001 order, the Court vacated and remanded the Board's 
decision for further development.  

The Board is undertaking additional development on the issue 
of entitlement to service connection for a gastrointestinal 
disorder, pursuant to authority granted by 67 Fed. Reg. 
3,099, 3,104 (Jan. 23, 2002) (to be codified at 38 C.F.R. 
§ 19.9(a)(2)).  When it is completed, the Board will provide 
notice of the development as required by Rule of Practice 
903.  (67 Fed. Reg. 3,099, 3,105 (Jan. 23, 2002) (to be 
codified at 38 C.F.R. § 20.903.)  After giving the notice and 
reviewing the veteran's response to the notice, the Board 
will prepare a separate decision addressing these issues.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained.

2.  The veteran's back disorder existed prior to service and 
did not worsen during or as a result of his service.

3.  There is no competent evidence of record linking the 
veteran's currently diagnosed headaches with his service or 
any incident therein.


CONCLUSIONS OF LAW

1.  The veteran's preexisting back disorder was not 
aggravated by service or any incident therein.  38 U.S.C.A. 
§§ 1110, 1153, 5103, 5103A, 5107 (West 1991); 38 C.F.R. 
§§ 3.303, 3.306 (2001).

2.  Headaches were not incurred in or aggravated by the 
veteran's active military service.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1153, 5103, 5103A, 5107 (West 1991 & West 
Supp. 2001); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

During the pendency of this appeal, the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), was signed into law.  This liberalizing law is 
applicable to this appeal.  See Karnas v. Derwinski, 1 Vet. 
App. 308, 312-13 (1991).  To implement the provisions of the 
law, the VA promulgated regulations published at 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)).  The Act and implementing 
regulations essentially provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  It also includes new 
notification provisions.  Portions of this liberalizing law 
are not applicable to this appeal.

In January 2001, the appellant filed a supplemental brief, 
requesting the case be remanded for readjudication of his 
claims pursuant to the VCAA.  In February 2001, the Secretary 
filed a reply to the appellant's supplemental brief, 
conceding that a remand was required under the VCAA.  In a 
March 2001 order, the Court vacated the Board's decision and 
remanded the issues of entitlement to service connection for 
a gastrointestinal disorder, headaches and a back disorder to 
the Board for readjudication in compliance with the VCAA 
pursuant to Holliday v. Principi, 14 Vet. App. 280 (2001).  

The Board notes that the Federal Circuit Court has held that 
the sections of VCAA codified at 38 U.S.C.A. §§ 5102, 5103, 
and 5103A, concerning notice and assistance to be provided to 
claimants by VA, are not retroactively applicable to 
proceedings that were complete before VA and were on appeal 
to the Court when VCAA was enacted.  See Bernklau v. 
Principi, 291 F.3d 795 (Fed. Cir. 2002); Dyment v. Principi, 
287 F.3d 1377 (Fed. Cir. 2002); Stephens v. Principi, No. 00-
1516, slip. op (U.S. Vet. App. July 10, 2002).  As this case 
was complete before VA at the time VCAA was enacted, there is 
no need for the Board to provide the veteran any further 
assistance in obtaining evidence.

Regarding the notification provisions of VCAA, in the 
veteran's case, the May 1995 Statement of the Case and 
subsequently issued Supplemental Statements of the Case, 
provided to both the veteran and his representative, 
specifically satisfy the requirement of § 5103 of the new 
statute in that those documents clearly notify the veteran 
and his representative of the evidence necessary to 
substantiate his claims.

Factual Background

In a July 1967 preinduction medical history report, the 
veteran reported recurrent back pain since he pulled a back 
muscle in 1960.  He also reported wearing a back support.  
However, the accompanying preinduction examination report 
show evaluations of his spine and other musculoskeletal 
systems were normal.  He was found qualified for duty.

Service medical records indicate the veteran first complained 
of chronic low back pain in November 1967.  He gave a history 
of a prior back injury in 1959 and of wearing a back brace.  
X-ray studies were within normal limits.  The assessment was 
chronic lumbosacral strain.  In January and May 1968, he 
complained of low back pain, however, there was no organic 
evidence of significant orthopedic back disorder.  This 
pattern continued as the veteran was again treated in 
January, March and June 1969 for complaints of low back pain.  
However, objective examination and X-rays remained 
consistently negative.  During the January 1969 evaluation, 
he gave a history of pain in the upper lumbar region for the 
prior seven years since suffering a "slipped disc" in an 
automobile accident, and a history of relative impotence for 
approximately two years.  The examination was unremarkable.  
In June 1969, chronic lumbosacral muscle strain was 
diagnosed.  X-ray studies revealed slight scoliosis.  The 
service medical records show that the veteran complained of 
headaches on one occasion in July 1968.  There was no 
diagnosis.

In his October 1969 medical history report, the veteran 
reported a history of back pain and treatment with a back 
brace or support.  He denied a history of frequent or severe 
headaches.  The accompanying separation examination report, 
reveals that clinical evaluations of the veteran's spine and 
other musculoskeletal systems, as well as his head, were 
normal.  

VA treatment records show the veteran complained of high 
lumbar back pain in August 1971, and reported a history of 
being knocked off a tank by an enemy shell while in Vietnam.  
The assessment was back pain of unknown etiology.

North Carolina Memorial Hospital treatment records show that 
the veteran was treated in March 1971, for back complaints 
reportedly dating from 1963 when he injured his back diving.  
He reported intermittent back problems since that incident.  
He further reported living an essentially normal life with 
occasional episodes of back pain until about six weeks 
previously, when he experienced severe pain while shoveling.  
The assessment was mechanical low back pain probably 
secondary to a transitional L-5 vertebra, though other causes 
could not be ruled out.

An October 1971 VA general medical examination report shows 
the veteran's history of a back injury in a diving board 
accident at the age of 14, and that he had repeatedly 
aggravated the condition since then.  He reported that in 
service he was given duty in a club because of his back 
condition to avoid excessive strain.  He complained of 
periodic back pain, but denied any pain at the time of the 
examination.  The diagnoses included recurrent lumbosacral 
strain, asymptomatic on the day of examination.  

A VA neuropsychiatric examination conducted that same month, 
noted the veteran had trouble with drinking in service. The 
examiner opined that alcohol was the source of all his 
current problems.  It was also noted that the veteran drank 
in long bouts with his friends and developed headaches, for 
which he took Darvon.  The diagnosis was an inadequate 
personality.

Hubert C. Patterson, M.D., in a March 1973 letter to a third 
party, indicated that he had not examined the veteran but had 
reviewed his numerous records of treatment since 1959 at the 
University of North Carolina (UNC) medical facility.  The 
veteran was first treated for a back injury in August 1965, 
after lifting a piece of wood.  At that time, he reported 
previously injuring his back in the same manner at age 15.  
He also received treatment in December 1962, after an 
automobile accident in which he suffered numerous head 
lacerations.  He was again treated for back pain after 
shoveling cement in February 1971, and most recently in March 
1971.  X-rays of the lumbosacral spine in February 1971 and 
March 1971, were negative.  Dr. Patterson opined that it was 
doubtful that the veteran's apparent employer could be held 
responsible for his back pain condition, as he had suffered 
from recurrent back pain for the prior 26 years since a back 
injury at the age of 15.

VA treatment records, dating from March 1976 to May 1990, 
reflect that the veteran, while seeking treatment for 
gastrointestinal conditions in March 1976, reported that he 
had experienced low back pain since the age of 14.  In May 
1981, he gave a several year history of headaches and back 
pain.  He complained of headaches of two weeks' duration that 
were not alleviated by medication.  He also complained of 
back pain with movement.  The assessment was chronic low back 
pain and tension headaches.  In May 1988, he was seen at the 
neurology clinic for complaints of headaches which he 
reported as having their onset in 1969 when he returned from 
Vietnam.  The assessment was tension headaches with a 
potential vascular component and with some migraine 
components.  In May 1990, he gave a 15-year history of 
headaches.  He was assessed with a history of anxiety and 
insomnia.  

In an October 1991 disability evaluation report by North 
Carolina Disability Determination Services, the veteran 
reported a 30-year history of back pain, and a 21-year 
history of intermittent headaches occurring once or twice per 
week.  The assessment was chronic low back pain and headaches 
and dizziness.  

A September 1992 Social Security Administration decision 
found that the veteran's impairments, which included chronic 
low back pain and headaches, were severe and rendered him 
disabled.

During his August 1993 VA general medical examination, the 
veteran reported intermittent low back pain since 1968 which, 
at times caused difficulty walking.  His last severe episode 
had been three years prior to the examination with radiating 
pain into the leg at that time.  He had no current 
complaints.  Examination revealed no paraspinal muscle 
spasms, no tenderness, no positive straight leg raising, no 
loss of motion, and no evidence of radiculopathy.  The 
veteran could toe, heel, squat, hop, and bear weight on each 
leg without any evidence whatsoever of back pain.  
Lumbosacral X-ray studies showed narrowing of the L5-S1 
intervertebral disc space compatible with disc pathology, and 
minimal early spurring of the 4th and 5th lumbar vertebrae.  
The diagnosis was history of mechanical low back pain, 
subsided, with X-ray evidence of disease.

VA treatment records, dating from April 1992 to May 1997 
shows that he was given medication for headaches and anxiety 
in April 1992.  A March 1997 psychiatric evaluation notes a 
history of head trauma and chronic low back pain.  

Analysis

A disorder may be service connected if the evidence of 
record, regardless of its date, shows that the veteran had a 
chronic disorder in service, or during an applicable 
presumptive period, and that the veteran still has such a 
disorder.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488 (1997).  Such evidence must be medical unless it 
relates to a disorder that may be competently demonstrated by 
lay observation.  Savage.  If the disorder is not chronic, it 
may still be service connected if the disorder is observed in 
service or an applicable presumptive period, continuity of 
symptomatology is demonstrated thereafter, and competent 
evidence relates the present disorder to that symptomatology.  
Id.

A pre-existing injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 C.F.R. § 3.306(a) (2001).  Clear 
and unmistakable evidence is required to rebut the 
presumption of aggravation where the pre-service disability 
underwent an increase in severity during service.  38 C.F.R. 
§ 3.306(b).  Temporary or intermittent flare-ups during 
service of a preexisting injury or disease are not sufficient 
to be considered "aggravation in service" unless the 
underlying condition, as contrasted to symptoms, is worsened.  
See Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  The 
presumption of aggravation is applicable only if the pre-
service disability underwent an increase in severity during 
service.  Hunt, 1 Vet. App. at 292, 296 (1991); see also 
Browder v. Brown, 5 Vet. App. 268, 271 (1993).

A veteran, employed in active service for six months or more, 
is presumed in sound condition except for defects, 
infirmities, or disorders noted when examined and accepted 
for service or where evidence or medical judgment is such as 
to warrant a finding that the disease or injury existed 
before acceptance and enrollment.  38 U.S.C.A. § 1132 (West 
1991); 38 C.F.R. § 3.304(b) (2001).

Low Back Disorder

Recurrent low back pain was clearly noted at the time of the 
veteran's July 1967 preinduction medical examination.  Thus, 
the presumption of soundness does not apply in this case.  

The preponderance of the medical evidence of record does not 
indicate that the veteran aggravated his preexisting back 
disorder during service.  In this respect, the veteran's 
preexisting recurrent back pain was noted at the time of his 
preinduction examination, and although there were 
intermittent subsequent complaints, there were no objective 
findings regarding his back.  As noted previously, temporary 
or intermittent flare-ups during service are not sufficient 
to show that his underlying back condition worsened during 
service.  The evidence shows that while he was in service, 
the veteran last complained of back pain in June 1969 and did 
not seek treatment for such until 1-1/2 years after his 
discharge in August 1971.  Moreover, he stated during his 
October 1971 VA examination that he had been given particular 
duty during service that avoided excessive strain on his 
back.  While the veteran is competent to provide evidence of 
visible symptoms, he is not competent to provide evidence 
that requires medical knowledge.  See Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  Moreover, where a determinative 
issue involves medical causation or a medical diagnosis, 
competent medical evidence to the effect that the claim is 
plausible is required.  Grottveit v. Brown, 5 Vet. App. 91, 
93 (1993).  In this case, no competent medical evidence has 
been presented indicating that the veteran's preexisting back 
disorder increased in severity during service.

Accordingly, the claim for service connection for a back 
disorder must be denied.  38 U.S.C.A. §§ 1110, 1153, 5103, 
5103A, 5107 (West 1991); 38 C.F.R. §§ 3.303, 3.306 (2001).

Headaches

The preponderance of the evidence does not show the veteran's 
currently diagnosed tension headaches are directly related to 
active service.  Initially, there is no competent medical 
evidence indicating the veteran had tension headaches in 
service.  There was only one recorded complaint of headaches 
in service, without any accompanying diagnosis.  Moreover, 
although the evidence shows that he currently has diagnosed 
tension headaches, there is no competent medical evidence 
etiologically linking his current diagnosed headaches to his 
service, or any incident therein.  In this regard, the Board 
notes that those reports noting the veteran's inservice 
history of headaches do not constitute "competent medical 
evidence" as the information recorded by the medical 
examiners, is unenhanced by any additional medical comment by 
those examiners.  See LeShore v. Brown, 8 Vet. App. 406, 409 
(1995).  Although the veteran asserts he currently has 
tension headaches as a result of his service, he is not 
competent to provide evidence that requires medical 
knowledge.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Therefore, 
the Board concludes that the veteran's tension headaches were 
not incurred in or aggravated during active service.  38 
U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 1991 & Supp. 2001); 
38 C.F.R. §§ 3.102, 3.303 (2001).  Accordingly, the claim for 
service connection for headaches must be denied.


ORDER

Service connection for a back disorder is denied.

Service connection for headaches is denied.



		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

